Citation Nr: 0817161	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-21 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to 
February 1954.  His awards and decorations included the 
Purple Heart Medal.  The appellant is the veteran's surviving 
spouse.

This case came before the Board of Veteran' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  Jurisdiction over the case was subsequently 
transferred to the RO in New York, New York.

When the case was previously before the Board in November 
2007, it was remanded for the purposes of scheduling the 
appellant for a videoconference before the Board.  In 
February 2008, the appellant and her daughter testified at a 
videoconference before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The veteran died in January 2003 solely from the effects 
of cardiomyopathy, chronic obstructive pulmonary disease, 
pulmonary hypertension and renal failure.

2.  At the time of the veteran's death, service connection 
was in effect for post traumatic stress disorder (PTSD), 
residuals of a gunshot wounds of the lower extremities and 
right forearm, tinnitus, bilateral hearing loss, and various 
scars; the combined rating for the service-connected 
disabilities was 90 percent.  

3.  Neither cardiomyopathy, chronic obstructive pulmonary 
disease, pulmonary hypertension nor renal failure were 
present in service or within one year after the veteran's 
separation from active duty, and none of the disorders was 
etiologically related to service.


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by active duty, nor may such incurrence or 
aggravation be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
mailed in February 2003, prior to its initial adjudication of 
this claim.  Although this letter did not specifically inform 
the appellant to submit all pertinent evidence in her 
possession, it did inform her of the evidence that would be 
pertinent and request her to submit such evidence or provide 
VA with the information and any authorization necessary for 
VA to obtain the evidence on the her behalf.  Therefore, the 
Board believes that the appellant was on notice of the fact 
that she should submit any pertinent evidence in her 
possession.

Although the appellant has not been provided notice with 
respect to the effective-date element of the claim, the Board 
finds that there is no prejudice to her in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for the 
veteran's cause of death.  Consequently, no effective date 
will be assigned, so the failure to provide notice with 
respect to that element of the claim was no more than 
harmless error.

The Board also notes that service medical records and 
pertinent VA medical records have been obtained.  Neither the 
appellant nor her representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.  In this regard, 
the Board notes that during her February 2008 hearing, the 
appellant testified that she would be submitting additional 
medical evidence including an opinion letter from a private 
physician.  The record was held open for the amount of time 
requested by the appellant, but no additional evidence was 
received.  

The Board acknowledges that no VA medical opinion has been 
obtained in response to this claim, but has determined that 
VA has no obligation to provide such an opinion in this case.  
In this regard, the Board notes that the certificate of death 
provides adequate information concerning the cause of the 
veteran's death.  There is no medical evidence suggesting the 
presence of cardiomyopathy, chronic obstructive pulmonary 
disease, pulmonary hypertension or renal failure in service 
or for many years thereafter, and no medical opinion of 
record suggests that any of these disabilities were related 
to service.  In the Board's opinion, any medical opinion 
linking the cause of the veteran's death to service would 
necessarily be speculative in nature and therefore would not 
support a grant of service connection.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of 
this claim were insignificant and non prejudicial to the 
appellant.  Accordingly, the Board will address the merits of 
the claim.

Legal Criteria

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110.  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war and manifests cardiovascular-renal disease to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection for the cause of the veteran's death is 
warranted if a disability incurred in or aggravated by active 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related thereto.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The certificate of death indicates that the veteran died in 
January 2003 as a result of cardio-respiratory arrest, 
cardiomyopathy, chronic obstructive pulmonary disease, 
pulmonary hypertension and renal failure.  

At the time of the veteran's death, service connection was in 
effect for PTSD, residuals of a gunshot wounds of the lower 
extremities and right forearm, tinnitus, bilateral hearing 
loss, and various scars; the combined rating for the service-
connected disabilities was 90 percent.  

The appellant contends, essentially, that the veteran's death 
was a product of the burden placed on the veteran's heart 
from years of suffering due to service-connected disabilities 
such as PTSD and residuals of gunshot wounds of his lower 
extremities.

Service medical records document the trauma received to the 
veteran's body as a result of the explosion of an enemy 
mortar projectile while the veteran served in the Republic of 
Korea in March 1953.  The veteran underwent multiple 
surgeries, primarily on his lower extremities, and required 
treatment that included debridement, skin grafts, and open 
reduction of a compound comminuted fracture of his right 
distal tibia.  Complications of the veteran's wounds and 
treatment included infections, and right thrombophlebitis and 
lymphangitis with a minimal pulmonary embolus.  No artery or 
nerve involvement was identified.  Subsequent radiology notes 
indicate the presence of retained metallic foreign bodies 
affecting both lower extremities.

The veteran was accorded a VA examination in June 1954.  The 
veteran complained of pain in both legs.  Upon physical 
examination, no lesions were noted on the veteran's skin, he 
did not have lymphadenopathy, and his cardiovascular 
examination was normal.  No varicose veins were noted.  The 
veteran was diagnosed with residuals of shrapnel wounds to 
both lower extremities, but his examination was otherwise 
negative.  

There is no post-service medical evidence suggesting that any 
of the certified causes of the veteran's death were present 
in service or until many years thereafter, or suggesting that 
any of these disorders were etiologically related to service 
or service-connected disability.  Moreover, there is no 
medical evidence suggesting that any of the veteran's 
service-connected disabilities played a material causal role 
in the veteran's death.  

The evidence of a nexus between the cause of the veteran's 
death and his military service or his service-connected 
disabilities is limited to the lay assertions of the 
appellant and her representative.  This is not competent 
evidence of the claimed nexus because lay persons are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, a grant of service connection for the cause of 
the veteran's death is not in order.  In so concluding, the 
Board in no way intends to minimize the veteran's sacrifices 
for his country.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


